Exhibit 99.1 FOR IMMEDIATE RELEASE Laboratory Corporation of America Investor/Media Contact: 358 South Main Street Stephen Anderson – 336-436-5274 Burlington, NC 27215 Company Information:www.labcorp.com Telephone:(336) 584-5171 LABCORP TO OFFER A NEW COMPANION DIAGNOSTIC FOR MELANOMA Burlington, NC, September 12, 2011 — Laboratory Corporation of America® Holdings (LabCorp®) (NYSE: LH) announced today the nationwide availability of a new FDA-approved diagnostic for melanoma patients. The drug ZelborafTM and the cobas® 4utation Test companion diagnostic, both from Roche, were approved by the FDA on August 17 for use in patients with inoperable or metastatic melanoma with the BRAFV600E gene mutation. The companion diagnostic is now available through LabCorp under the name BRAF Gene Mutation Assay, Melanoma. This test detects the BRAFV600E gene mutation within the tumor sample and is the only diagnostic that has been clinically validated and FDA approved to identify patients eligible for treatment with Zelboraf. An estimated 9,000 individuals will develop advanced melanoma in the United States in 2011, and of these 50% will have the BRAFV600E mutation. "The approval of this drug represents an important advance in cancer care," stated Dr. Mark Brecher, LabCorp's Chief Medical Officer. "This FDA-approved companion diagnostic represents a major breakthrough in the field of personalized medicine, ensuring that cancer patients receive the most appropriate therapy for their condition." Historically, there have been few effective treatments available for advanced melanoma.Traditional chemotherapy is often toxic and can adversely affect normal cells.Zelboraf works differently from traditional chemotherapy, targeting and inhibiting a mutant protein that exists in about half of melanoma tumors. Zelboraf blocks the ability of the cancer cells to grow and divide while simultaneously sparing non-cancer cells that lack the mutant protein. Zelboraf, however, is not for use in patients who lack the mutant proteins targeted by the drug, and the companion diagnostic test is essential for identifying which patients may benefit from therapy. LabCorp’s Center of Excellence, the Center for Molecular Biology and Pathology (CMBP), was instrumental in the development and approval of this new companion diagnostic. LabCorp’s Esoterix Clinical Trials Services collaborated with Roche to test tumor samples in the Phase II and III clinical trials, which led to FDA approval. The cobas 4utation Test is now available for patient testing nation-wide from LabCorp. About LabCorp® Laboratory Corporation of America® Holdings, an S&P 500 company, is a pioneer in commercializing new diagnostic technologies and the first in its industry to embrace genomic testing. With annual revenues of $5.0 billion in 2010, over 31,000 employees worldwide, and more than 220,000 clients, LabCorp offers a broad test menu ranging from routine blood analyses to reproductive genetics to DNA sequencing. LabCorp furthers its scientific expertise and innovative clinical testing technology with its Centers of Excellence: The Center for Molecular Biology and Pathology, National Genetics Institute, ViroMed Laboratories, Inc.,
